Citation Nr: 1613263	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected left lower extremity strain.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected left lower extremity strain.

3.  Entitlement to service connection for a respiratory disability (to include chronic obstructive pulmonary disease (COPD)), to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1966 to May 1970, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a decisional letter granted the appellant, in her capacity as the surviving spouse, to be substituted as the claimant for the aforementioned appeal.  38 U.S.C.A. § 5121A.  In October 2012, July 2014, and January 2015, these matters were remanded for additional development.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the left foot disability claim on appeal to include gout and plantar fasciitis of the left foot.


FINDINGS OF FACT

1. The Veteran's left shoulder disability was not manifested in service or within one year of discharge from service; it is not otherwise causally related to service or to his service-connected left lower extremity strain.

2.  The Veteran's left foot disability was not manifested in service and the preponderance of the evidence is against a finding that such is related to service or to his service-connected left lower extremity strain.

3. A respiratory disability, to include COPD, was not manifested during the Veteran's service and is not shown to be related to his service, to include as due to his exposure to herbicides therein.


CONCLUSIONS OF LAW

1. Service connection for a left shoulder disability is not warranted.   38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  Service connection for a respiratory disability, to include COPD, is denied.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in May 2005, January and May 2009, and January, May, June, and October 2010, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.  The appellant has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for VA examinations in July 2005, February 2009, and June 2010.  Pursuant to the Board's remands in October 2012, July 2014, and January 2015, the RO secured medical opinions in December 2012, August 2014, and November 2015, respectively, and an addendum opinion in November 2015.  The Board finds that the VA examination reports and medical opinions are adequate for rating purposes as they contain sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The RO's actions have substantially complied with the Board's October 2012, July 2014, and January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

Certain diseases may also be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); COPD and orthopedic disabilities are not included on the list.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection with proof of actual direct causation if presumptive provisions do not apply.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  See Barr, 21 Vet. App. at 303.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of § 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R.        § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R.                § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.


Left Shoulder Disability

The Veteran alleged that his left shoulder disability began in service.  An October 1967 x-ray of both shoulders showed no evidence of fracture or acromioclavicular (AC) separation.  A July 1969 STR noted complaints of pain somewhere in his back and shoulders, but he was unable to localize the pain. A prior right AC joint injury was noted and muscle pain was diagnosed.  The record does not include a service separation report of examination.

The Veteran's first postservice treatment record related to his left shoulder is on July 2005 VA examination, when tendonitis and bursitis of both shoulders was diagnosed, right greater than left.  X-rays showed minimal left AC degenerative changes in the left shoulder.  The examiner noted that the only entry in the Veteran's STRs concerning his left shoulder was from July 1969, which only referred to shoulder pains generally.  Based on the lack of records and evidence of any specific injury to his left shoulder, he opined that it would be speculation to state whether the Veteran's left shoulder problems were related to service.

Pursuant to the Board's October 2012 remand, the RO arranged for a VA medical opinion in December 2012, where it was determined that the Veteran's left shoulder condition was consistent with left AC degenerative arthritis.  The opinion provider noted that x-rays in 2005 showed minimal left AC degenerative changes and that a November 2010 rheumatology assessment was negative for a left shoulder condition.  Although he did not provide an opinion as to whether such disability was directly related to service, he opined that the left shoulder condition was not caused or aggravated by the Veteran's service-connected left lower extremity strain since this strain was minor and the Veteran only had minimal left shoulder degenerative arthritis.

Pursuant to the Board's July 2014 remand, the RO arranged for a VA medical opinion in August 2014 to determine whether the Veteran's left shoulder disability was directly related to service.  The opinion provider opined that the Veteran's left shoulder disability was not related to service based on the lack of treatment for such during service or remotely thereafter.

The Board remanded this matter again in January 2015 based on the August 2014 VA opinion provider's failure to acknowledge and address a July 1969 STR that noted complaints of bilateral shoulder pain.  In November 2015 medical and addendum opinions, the opinion provider noted that the Veteran's STRs and later treatment records were silent for a significant disability of the left shoulder, other than minimal left AC degenerative changes.  He opined that such was unrelated to service since any shoulder injury related to service would result in more significant findings than minimal degenerative changes; additionally, such disability would have been diagnosed prior to July 2005 (when such changes were first noted).  He further opined that the Veteran's left shoulder degenerative changes are common among the aging population and that general activities of daily living can cause such degenerative changes.  He further opined that the Veteran's left shoulder disability was less likely caused or aggravated by his service-connected left lower extremity strain based on the lack of any demonstrable medical evidence that links a weight-bearing joint (i.e., ankle) to a non-weight-bearing joint (i.e., shoulder).

Service connection for arthritis is not warranted on a presumptive basis as the Veteran was not diagnosed with arthritis within a year of service.  There is also no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While he may be competent to describe symptoms such as shoulder pain, he did always assert continuity of symptomatology.  For example, in a February 2010 written statement he stated that "[f]or years the pain was in my left ankle only.  Now it affects my left foot and sometimes the entire left side of my body."  Further, the STRs lack documentation of manifestations sufficient to identify the claimed disability or to establish chronicity in service.  In addition, the post-service medical evidence does not establish continuity since service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a left shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

In short, the preponderance of the evidence is against a finding that the Veteran's left shoulder disability is related to service or a service-connected disability.  To the extent he or the appellant asserted that there is a nexus, or rather, that his complaint of bilateral shoulder pain in service is related to his left shoulder disability postservice or a service-connected disability, the Board notes the etiology of a shoulder disability (in the absence of evidence of onset in service and continuity since) is a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377.  Both the Veteran and the appellant are laypeople and neither alleged that they have any medical expertise; therefore, their own opinions in this matter are not competent evidence.

The July 2005 VA examiner was unable to relate the Veteran's current minimal left shoulder degenerative arthritis to service based on the one STR that recorded complaints of bilateral shoulder pain.  Several VA opinion providers thereafter, who reviewed the record and considered the Veteran's statements, concluded that his left shoulder disability is unrelated to service or to his service-connected left lower extremity strain, and is more likely due to aging.  The November 2015 opinion provider specifically noted that there is no evidence to support that a weight-bearing joint (i.e., ankle) could affect a non-weight-bearing joint (i.e. shoulder).  The Board finds that these opinions by medical providers who reviewed the evidence of record and cited to supporting factual data to be the most probative and persuasive evidence in this matter.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability. Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.

Left Foot Disability

The Veteran's STRS are silent for any complaints, diagnoses, or treatment related to a left foot disability (to exclude left ankle complaints in service, for which service-connection has already been granted).

In light of his claim that his left foot disability is due to service or to his service-connected left lower extremity strain, the Veteran was scheduled for a VA examination in July 2005.  However, because he failed to identify any specific left foot complaint, the examination was cancelled.

Thereafter, the first postservice treatment record documenting a left foot disability is dated October 2008, when gout of both feet was diagnosed. (The Board further notes that a February 2009 private treatment record includes a diagnosis of gouty arthritis of the left knee and an April 2009 private treatment record includes a diagnosis of severe gouty arthritis of the right ankle.)  

On June 2010 VA examination, gout and edema were diagnosed for both lower extremities, with an onset date of "many years."  The Veteran complained of long-standing pain, stiffness, and weakness in his left ankle and both lower legs and flare-ups that occur with activity, inactivity, and weather changes.  The examiner opined that the Veteran's swelling in both legs and gout are completely unrelated to his service-connected left lower extremity strain, since left ankle injuries do not cause gout.  He also opined that the Veteran's left foot disability was not aggravated by service or a service-connected disability.

Pursuant to the Board's October 2012 remand, the RO arranged for a VA medical opinion in December 2012 to determine whether the Veteran's left foot disability, other than gout or plantar fasciitis, was caused or aggravated by service or a service-connected disability.  The opinion provider determined that the Veteran did not have a left foot disability other than gout and plantar fasciitis.  He noted that the Veteran's STRs were silent with respect to any left foot complaint and that, in July 2005, he was unable to identify any specific left foot complaint.  As he did not have a diagnosis other than gout or plantar fasciitis, the opinion provider did not address whether a (non-diagnosed) left foot disability was caused or aggravated by the Veteran's service-connected left lower extremity strain.

Pursuant to the Board's July 2014 remand, the RO arranged for a VA medical opinion in August 2014 to determine whether the Veteran's left foot gout and plantar fasciitis are related to service and/or a service-connected disability.  The opinion provider determined that the Veteran did not have plantar fasciitis and opined that his gout is less likely related to service, to include as due to his left ankle injury/complaints in service, as there was no evidence of gout in his STRs.  Further, review of his treatment records demonstrated no localization of gout to a single joint and no significant problems with gout of the feet.  He further opined that the Veteran's gout was not caused or aggravated by his service-connected left lower extremity strain since this strain was minor and because the Veteran had gout in both feet (i.e., not just in the left foot).

The Board remanded this matter again in January 2015 based on the August 2014 VA opinion provider's failure to provide rationale for his conclusion that the Veteran's left foot disability (gout) was not caused or aggravated by his service-connected left lower extremity disorder.  In November 2015 medical and addendum opinions, the opinion provider opined that it was less likely that the Veteran's service-connected disability caused or aggravated his gout since his left lower extremity strain resulted in no significant effects and no demonstrable residual deficits.

Based on the foregoing, the Board finds that neither the Veteran nor the appellant have presented any medical opinion or literature relating his left foot disability to service or to his service-connected left lower extremity strain.  To the extent they assert that there is a nexus, the Board notes the etiology of a left foot disability (in the absence of evidence of onset in service and continuity since) is a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377.  As laypeople, their own opinions in this matter are not competent evidence.

The record shows that, on July 2005 VA examination, the Veteran was unable to identify any specific left foot complaint; the examination was thereafter cancelled.  Although later opinion providers noted a diagnosis of gout, none concluded that such was related to service, based on the lack of any complaints or treatment for such in service, or to a service-connected disability, since gout was found in both feet and there was no localization of such to a single joint.  The Board finds that these opinions by medical providers who reviewed the evidence of record and cited to supporting factual data to be the most probative and persuasive evidence in this matter.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a left foot disability and the appeal in the matter is denied.

Respiratory Disability

The appellant contends that the Veteran's respiratory disability was caused by service, to include as due to his exposure to herbicides therein, and also as secondarily due to his service-connected posttraumatic stress disorder (PTSD), which was a factor in causing him to continue to smoke and/or prevented him from stopping smoking after service.  His service personnel records confirm that he served in Vietnam during the Vietnam Era. As such, exposure to herbicides/Agent Orange is conceded.  STRs in June 1966, June 1968, December 1969, and January 1970 show diagnoses of upper respiratory infections (URI), colds, and borderline pneumonia.  They are otherwise silent for any complaints, findings, treatment, or diagnoses of any respiratory or pulmonary disability.  His STRs do not include a service separation examination.

Inasmuch as COPD is not among the diseases listed in 38 C.F.R. § 3.309(e)  (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116  do not apply, and service connection on a presumptive basis is not warranted. 

The postservice treatment records show that the Veteran was diagnosed with COPD in October 2006; frequent pneumonitis and chronic bronchitis were also diagnosed at that time.   Additional treatment records show diagnoses for respiratory bronchiolitis, hypoxia, and pneumonia.  Private treatment records noted that he worked at a bakery as a maintenance engineer, around a significant amount of flour dust, and that he was a smoker ( with smoking ranging from at least a pack every two days to two packs a day, for 40 years).

Pursuant to the Board's October 2012 remand, the RO arranged for a VA medical opinion in December 2012.  The opinion provider noted prior diagnoses of idiopathic pulmonary fibrosis, COPD, and obstructive sleep apnea, and the Veteran's STRs noting colds and URIs during service with no residuals.  He noted that the Veteran's October 2010 treatment records noted end stage idiopathic pulmonary fibrosis and stated that the term "idiopathic" means "of, relating to, or designating a disease having no known cause."  He ultimately opined that none of the Veteran's diagnosed respiratory disabilities were caused by service, to include exposure to Agent Orange.  Further, with respect to his diagnosis of COPD, the opinion provider noted that the Veteran started smoking two packs per day when he was 23 years old and stopped smoking 40 years later, which is consistent with his history of emphysema/COPD.

Pursuant to the Board's July 2014 remand, the RO arranged for an additional VA medical opinion in August 2014 to address whether the Veteran's service-connected PTSD was a factor causing him to continue to smoke and/or prevented him from stopping smoking after service.  The opinion provider noted that the Veteran was able to stop smoking after his lung condition was first diagnosed.  The records support that he quit completely and never returned to smoking.  There was no evidence that the Veteran had more difficulty stopping smoking than any other patient would have and there was no indication that he attempted to quit smoking but failed to prior to 2007.  He further opined that there is no demonstrable evidence to support that PTSD causes smoking or continued smoking.

Pursuant to the Board's January 2015 remand, the RO arranged for a VA medical opinion to address the appellant's statement that the Veteran began to have respiratory symptoms prior to his four-decade history of smoking, specifically, in his twenties.  On November 2015 VA medical opinion, the opinion provider opined that it is less likely that the Veteran's interstitial pneumonitis and COPD/emphysema were caused or aggravated by service since he developed these conditions 30 years after service.  He further noted that the onset of the Veteran's significant respiratory conditions did not occur until 2006 and that no records were found to support a significant respiratory disorder remotely after service.

In light of the foregoing, the weight of the evidence is against a finding that the Veteran's respiratory disorder manifested in service, or that such was related to service or exposure to herbicides therein.  His STRs do not show complaints, treatment, or diagnosis with respect to interstitial pneumonitis or COPD, and he was diagnosed with such more than 40 years after his separation from service.

The December 2012, August 2014, and January 2015 VA opinion providers all concluded that the Veteran's respiratory disabilities are not due to service, to include exposure to herbicides therein, or to his service-connected PTSD.  Neither the Veteran during his life, nor the appellant, has submitted any medical evidence to the contrary.  

The only evidence indicating a relationship exists between the Veteran's respiratory disability and his military service is his and the appellant's own lay opinions.  Their statements relating his respiratory disability to service, or to his service-connected PTSD, are not competent evidence.  Although laypersons are competent to provide opinions on some medical issues, the specific disability in this case, the relationship of a respiratory disability to service, or to a service-connected disability such as PTSD, falls outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  Therefore, competent medical evidence is required.  Neither the Veteran nor the appellant has presented any medical opinion or medical literature that relates his respiratory disability to service or to a service-connected disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's respiratory disability and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left foot disability is denied.

Service connection for a respiratory disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


